Citation Nr: 0830869	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-27 303	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) with depression.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which granted the veteran's claim for 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from May 2005.


FINDING OF FACT

The veteran's PTSD with depression is manifested by 
subjective complaints including chronic sleep disturbance, 
depression, some suicidal thoughts, anxiety, irritability, 
suspiciousness, infrequent panic attacks, and trouble 
establishing and maintaining relationships as well as 
objective evidence of depression and anxiety that result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but do not cause occupational and 
social impairment, with reduced reliability and productivity; 
there is no evidence of circumstantial, circumlocutory, or 
stereotyped speech, panic attacks occurring more than once a 
week, difficulty understanding complex commands, impaired 
judgment, impaired abstract thinking or difficulty 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent disabling for PTSD with depression have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated; it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nonetheless, to the extent that this holding applies to 
appeals of initial ratings, the Board finds that any defects 
with regard to the Vazquez-Flores test are non-prejudicial.  
In this case, because notification of the specific rating 
criteria was provided in the May 2007 Statement of the Case 
(SOC), instead of a specific pre-adjudicative notice letter, 
no useful purpose would be served in remanding this matter 
for yet more development.  As to the remaining elements, the 
June 2005 letter advised the veteran of the criteria for 
assigning appropriate disability ratings and the type of 
evidence considered in assigning a disability rating.  The 
veteran was questioned about his employment and daily life 
during the course of his August 2006 VA examination, and 
provided statements in which he detailed the impact of his 
disability on his daily life.  Additionally, the 
correspondence from the veteran and his attorney, which 
specifically refer to the criteria necessary for a 70 percent 
disability rating, clearly demonstrate that the veteran had 
actual knowledge of what evidence was required to support the 
increased rating claim.  (See addendum to VA Form 9, May 
2007; letter from veteran's representative, November 2007.)  
Based on these facts, as well as the notice given, the 
questions asked, and the responses provided by the veteran, 
the Board finds that the appellant knew what evidence was 
needed to show that his disability had worsened.

Furthermore, as will be discussed below, the Board finds that 
the medical evidence in combination with the veteran's own 
statements, support the award of a disability rating of 30 
percent.  Thus, as the veteran clearly had actual knowledge 
of how to substantiate his claim, any failure to provide him 
with adequate notice is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.

	b.) Duty to Assist

The Board finds that VA's duty to assist has been satisfied.  
The veteran's claims file contains his service treatment 
records, VA Medical Center (VAMC), and private medical 
treatment records, as well as statements from several family 
members, a former serviceman, and his own statements in 
support of his claim.  The veteran has not referenced any 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to the claim that have not already 
been obtained and added to the claims folder. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2007).
 
The veteran was provided a medical examination for his PTSD 
in August 2006.  The Board finds this examination report to 
be thorough and consistent with contemporaneous VA and 
private treatment records.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely due to the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Therefore, 
the examination in this case, in addition to the treatment 
records and the veteran's own lay statements, provide an 
adequate record upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  With 
regard to the veteran's claim for an evaluation in excess of 
30 percent disabling for PTSD with depression, where he 
timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of 
the establishment of service connection for it, VA must 
consider whether the veteran is entitled to "staged" 
ratings to compensate him for any periods since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The veteran's service-connected PTSD with depression is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disabilities.  
See 38 C.F.R. § 4.130 (2007).  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

The current 30 percent rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating requires:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The veteran was assigned an initial disability rating of 30 
percent for his PTSD with depression, but contends that he is 
entitled to a higher initial disability rating of 70 percent.  
After a careful review of the record, and for reasons and 
bases expressed below, the Board finds that the greater 
weight of probative evidence is against the assignment of an 
initial disability rating in excess of 30 percent.  In 
reaching this conclusion, the Board notes that the veteran's 
symptoms include depressed mood, suspiciousness, infrequent 
panic attacks, occasional suicidal thoughts, chronic sleep 
impairment, mild memory loss, and trouble establishing and 
maintaining relationships.

Private treatment records, dating from August 2002 to May 
2005, indicate that the veteran was treated for diagnosed 
depression assessed as severe in November 2004.  A March 2005 
treatment record shows an assessment of major depressive 
episode relapsing due to domestic problems.  That same month, 
another treatment record indicates that the veteran was 
unable to return to work because of his mental illness.  A 
month later, in April 2005, the veteran admitted to 
occasional suicidal ideation.  However, treatment records 
dated in May 2005 (the same month he filed his current 
claim), show that the veteran was improving markedly until he 
was advised that he would not be able to drive a bus for a 
year because of past suicidal thoughts.  However, he stated 
that thought he could handle this situation and continued on 
his antidepressant and anxiety medications.  A July 2005 
treatment record notes that the veteran continued to believe 
he could handle his stress-inducing circumstances.  Mental 
status examination at that time revealed his judgment, memory 
and cognitive abilities are all normal.  His affect was 
assessed as sad, but not suicidal.  The diagnosis was 
depression and his medication was increased.  

During a VA examination in August 2006, the veteran reported 
problems with depression, lethargy, insomnia, short term 
memory and irritability.  He stated that because of his 
depression, he has no enjoyment in life and no desire to 
partake in leisure activities.  He also said he has 
significant difficulty in establishing and maintaining social 
and familial relationships.  He is not currently married and 
lives with his mother.  He mentioned that he has been married 
and divorced four times and currently has a "lady friend" 
whom he has been seeing for the past 12 months.  He also has 
one close male friend, who he meets once a week for 
breakfast.  With regard to his immediate family, he has five 
siblings but only maintains contact with an older brother.  
He said he has two adult children and speaks with them by 
phone a couple of times a month.  The veteran also expressed 
having difficulty with his supervisor at work, and 
occasionally has paranoid thoughts, such as believing that 
the supervisor is trying to have him fired.  According to the 
examination report, the veteran works as a bus driver and has 
been working for the same company for over five years.

During the psychiatric portion of the examination, the 
examiner found that the veteran was cooperative, clean and 
appropriately dressed, with mild to moderate psychomotor 
slowing.  There was no impairment of his speech or thought 
process, no delusions, hallucinations, or ritualistic 
behavior, and he was oriented to person, place and time.  
Although he was known to have had panic attacks, the examiner 
stated that they were very rare and brief.  His mood was 
moderately depressed, and his affect was somewhat 
constricted, but mostly appropriate.  The examiner also noted 
that although the veteran reported having had suicidal 
ideations in the past, he claimed that he had not had such 
thoughts since February 2005.  Regarding inappropriate 
behavior or impulse control, the veteran said that although 
his anger had led to violent episodes and occasional 
outbursts in the past, he had not been engaged in any 
violence since being involved in a fight in 1992.

In summary, the VA examiner found that in addition to PTSD 
and major depressive disorder, recurrent, the veteran had 
substance abuse problems, failed relationships/marriages, 
estrangement from family and friends and financial pressures.  
He noted that while the veteran's PTSD added to his lack of 
interest in recreational activities and caused him 
significant problems with personal and working relationships 
because of his concurrent irritability and anger, he noted 
that the disorder did not result in deficiencies in the 
veteran's thinking or judgment, and added that the veteran 
had no problem with the activities of daily living.  His 
Global Assessment Functioning (GAF) score was 63 for PTSD and 
58 for depression.

The veteran contends that his PTSD most closely approximates 
a 70 percent rating.  As evidence, he claims that he suffers 
from suicidal ideation (including having placed a loaded 
weapon in his mouth), rage and irritability, difficulty 
adapting to stress, including work or work-like situations, 
impaired ability to form relationships in family and social 
settings, and an absolute lack of any leisure or pleasurable 
activities. 

With regard to the criteria necessary for the assignment of a 
higher, 70 percent rating, the Board notes that the veteran 
simply does not have deficiencies in the specified areas.  
While the veteran clearly has occupational and social 
impairment with deficiencies in family relations and mood, 
the objective medical evidence of record indicates that he 
does not have deficiencies in his thinking or judgment.  Nor 
is there any competent medical evidence to show that he has 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene.  Although the 
veteran now claims that he has suicidal ideation (and the 
evidence of record does indicate that he was hospitalized for 
suicidal behavior in 1997) (see LDS Hospital record, January 
1997), as mentioned previously, he told the VA examiner that 
he had not had any suicidal thoughts since February 2005, 
three months prior to his VA PTSD disability effective date.  
And, while the veteran now claims that he has uncontrollable 
rage and irritability, he advised the VA examiner that he had 
not engaged in any violent behavior since 1992.  The Board 
also notes that although the veteran has significant 
difficulty in establishing and maintaining effective 
relationships, he clearly does not have an inability to do 
so.  The veteran has already admitted that he lives and gets 
along well with his mother, has weekly contact with his older 
brother, speaks with his children by telephone a few times a 
month, has had a friendship with the same woman for more than 
12 months, and has a male friend that he meets for breakfast 
every week. 

The Board has also considered the criteria for a 50 percent 
disability rating and concludes that based on the competent 
medical evidence of record, the veteran does not have the 
required deficiencies for this rating.  Again, while he 
clearly has disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, he does not have any of the other 
criteria for this rating, namely flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; or impaired abstract thinking.

With regard to the veteran's assigned GAF score of 63 for 
PTSD and 58 for depression, the Board notes that the GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 61 to 70 indicate mild symptoms (depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally indicate 
an individual is functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores from 51 
to 60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
Board notes that while the examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered, it is not determinative of the 
percentage rating to be assigned as the rating depends on 
evaluation of all the evidence.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  Nonetheless, as previously discussed, the 
evidence shows that the veteran's symptoms are consistent 
with the currently-assigned 30 percent rating, even if the 
assigned GAF score were not taken into account.

The Board also acknowledges the letters from the veteran's 
friends, family members and former wives attesting to his 
depression, anger, mood swings, relationship problems and 
insomnia.  However, the Board notes that such difficulties 
are consistent with the 30 percent rating.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1) for exceptional cases where scheduler 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above, has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit-
of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990),; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD is denied.



____________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


